IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-18-00260-CV

                     IN THE INTEREST OF H.N., A CHILD



                            From the 87th District Court
                              Freestone County, Texas
                            Trial Court No. CV-17-210-B


                           MEMORANDUM OPINION


       Appellant filed a notice of appeal in this Court on July 11, 2018. By letter dated

September 12, 2018, this Court notified Appellant that the appeal was subject to dismissal

because there was not a final, appealable order. The trial court’s order states that it is an

interlocutory order of termination. This Court requested a response from the parties

concerning our jurisdiction on the interlocutory appeal. We did not receive a response.

       Section 109.002 of the Texas Family Code governs appeals in suits affecting the

parent-child relationship. TEX. FAM. CODE ANN. § 109.002 (a) (West Supp. 2018). An

appeal may be taken from a final order rendered in a suit under this title. TEX. FAM. CODE

ANN. § 109.002 (b) (West Supp. 2018). Because the order in this suit affecting the parent-
child relationship is not a final order for purposes of this appeal, we dismiss this appeal

for lack of jurisdiction. In the Interest of J.D. 304 S.W.3d 522, 527 (Tex.App. — Waco 2009,

no pet.).

        Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R. APP.

P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. § 51.207(b); § 51.941(a) (West

2005); and § 51.208 (West Supp. 2011). Under these circumstances, we suspend the rule

and order the Clerk to write off all unpaid filing fees in this case. TEX. R. APP. P. 2. The

write-off of the fees from the accounts receivable of the Court in no way eliminates or

reduces the fees owed by appellant.

        Accordingly, this appeal is dismissed.




                                                 AL SCOGGINS
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed October 31, 2018
[CV06]




In the Interest of H.N.                                                               Page 2